


110 HR 4142 IH: Improving Medication Access for

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4142
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to permit
		  medicare-eligible veterans to receive an out-patient medication benefit, to
		  provide that certain veterans who receive such benefit are not otherwise
		  eligible for medical care and services from the Department of Veterans Affairs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Medication Access for
			 Veterans Act.
		2.Eligibility of
			 medicare-eligible veterans for out-patient medication benefit
			(a)Restatement of
			 current law on drugs and medications and provision of Out-Patient medication
			 benefitChapter 17 of title 38, United States Code, is amended by
			 inserting after section 1710B the following new section:
				
					1710C.Drugs and
				medications; vaccines
						(a)(1)The Secretary shall
				furnish to each veteran who is receiving additional compensation or allowance
				under chapter 11 of this title, or increased pension as a veteran of a period
				of war, by reason of being permanently housebound or in need of regular aid and
				attendance, such drugs and medicines (subject to subsection (d)) as may be
				ordered on prescription of a duly licensed physician as specific therapy in the
				treatment of any illness or injury suffered by such veteran.
							(2)The Secretary shall continue to
				furnish such drugs and medicines ordered under paragraph (1) to any such
				veteran in need of regular aid and attendance whose pension payments have been
				discontinued solely because such veteran’s annual income is greater than the
				applicable maximum annual income limitation, but only so long as such veteran’s
				annual income does not exceed such maximum annual income limitation by more
				than $1,000.
							(b)(1)Any medicare-eligible veteran may elect to
				be furnished by the Secretary, on an out-patient basis, such drugs and
				medicines (subject to subsection (d)) as may be ordered on prescription of a
				duly licensed physician as specific therapy in the treatment of any illness or
				injury suffered by such veteran.
							(2)In this subsection, the term
				medicare-eligible veteran means any veteran who—
								(A)is entitled to or
				enrolled in hospital insurance benefits under part A of title XVIII of the
				Social Security Act (42 U.S.C. 1395 et
				seq.); or
								(B)is enrolled in the
				supplementary medical insurance program under part B of such title (42 U.S.C.
				1395j et seq.).
								(3)The Secretary shall furnish to any
				veteran who makes an election under paragraph (1), on an out-patient basis,
				such drugs and medicines as may be ordered on prescription of a duly licensed
				physician as specific therapy in the treatment of any illness or injury
				suffered by such veteran.
							(4)(A)Notwithstanding any other
				provision of law and except as provided in subparagraph (B), a veteran who
				makes an election under paragraph (1) shall not be eligible for care and
				services under this chapter during the year covered by the election.
								(B)Subparagraph (A) shall not apply with
				respect to any veteran who has a compensable service-connected
				disability.
								(5)The furnishing of drugs and medicines
				under this subsection shall be subject to the provisions of section 1722A(b) of
				this title.
							(6)(A)An election under
				paragraph (1) shall be for a calendar year, and shall be irrevocable for the
				year covered by such election. An election may be renewed.
								(B)The Secretary shall prescribe the
				form, manner, and timing of an election.
								(7)Before permitting a veteran to make
				an election under paragraph (1), the Secretary shall provide the veteran such
				educational materials and other information on the furnishing and receipt of
				drugs and medicines under this subsection as the Secretary considers
				appropriate to inform the veteran of the benefits and costs of being furnished
				drugs and medicines under this subsection, including materials and information
				on the consequences of making an election under paragraph (1) and on the fees,
				copayments, or other amounts required under section 1722A(b) of this title for
				drugs and medicines furnished under this subsection.
							(c)(1)In order to assist the
				Secretary of Health and Human Services in carrying out national immunization
				programs under other provisions of law, the Secretary may authorize the
				administration of immunizations to eligible veterans who voluntarily request
				such immunizations in connection with the provision of care for a disability
				under this chapter in any Department health care facility.
							(2)Any immunization under paragraph (1)
				shall be made using vaccine furnished by the Secretary of Health and Human
				Services at no cost to the Department. For such purpose, notwithstanding any
				other provision of law, the Secretary of Health and Human Services may provide
				such vaccine to the Department at no cost.
							(3)Section 7316 of this title shall
				apply to claims alleging negligence or malpractice on the part of Department
				personnel granted immunity under such section.
							(d)Drugs and medicines may be furnished under
				subsections (a) and (b) only if included on the National Prescription Drug
				Formulary of the Department, except that the Secretary may authorize the
				furnishing of a drug or medicine not included on that formulary under such
				circumstances as the Secretary determines
				warranted.
						.
			(b)Copayment
			 requirements
				(1)In
			 generalSection 1722A of such title is amended—
					(A)in subsection
			 (a)(1), by inserting (other than a veteran covered by subsection
			 (b)) after require a veteran;
					(B)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
					(C)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)(1)In the case of a veteran
				who is furnished medications on an out-patient basis under section 1710C(b) of
				this title, the Secretary shall require the veteran to pay, at the election of
				the Secretary, one or more of the following:
									(A)An annual enrollment fee in an amount
				determined appropriate by the Secretary.
									(B)A copayment for each 30-day supply of
				such medications in an amount determined appropriate by the Secretary.
									(C)An amount equal to the cost to the
				Secretary of such medications, as determined by the Secretary.
									(2)(A)In determining the
				amounts to be paid by a veteran under paragraph (1), and the basis of payment
				under one or more subparagraphs of that paragraph, the Secretary shall ensure
				that the total amount paid by veterans for medications under that paragraph in
				a year is not less than the costs of the Department in furnishing medications
				to veterans under section 1710C(b) of this title during that year, including
				the cost of purchasing and furnishing medications, and other costs of
				administering that section.
									(B)The Secretary shall take appropriate
				actions to ensure, to the maximum extent practicable, that amounts paid by
				veterans under paragraph (1) in a year are equal to the costs of the Department
				referred to in subparagraph (A) in that year.
									(3)In determining amounts under
				paragraph (1), the Secretary may take into account the following:
									(A)Whether or not the medications
				furnished are generic medications or brand name medications.
									(B)Whether or not the medications are
				furnished by mail.
									(C)Any other matters the Secretary
				considers appropriate.
									(4)The Secretary may from time to time
				adjust any amount determined by the Secretary under paragraph (1), as
				previously adjusted under this paragraph, in order to meet the purpose
				specified in paragraph
				(2).
								.
					(2)Deposit of
			 collections in medical care collections fundParagraph (4) of
			 section 1729A(b) of such title is amended to read as follows:
					
						(4)Subsection (a) or (b)
				of section 1722A of this
				title.
						.
				(c)Conforming
			 amendments
				(1)Enrollment
			 ineligibilitySection 1707 of such title is amended by adding at
			 the end the following new subsection:
					
						(c)Notwithstanding
				any other provision of law, a veteran who makes an election authorized by
				section 1710C(b) of this title (other than a veteran covered by paragraph
				(4)(B) of that section) shall not, for the period of such election, be eligible
				for care and services under this chapter, except as provided in that
				section.
						.
				(2)Repeal of
			 restated provisionsSection 1712 of such title is amended by
			 striking subsections (d) and (e).
				(d)Clerical
			 amendments
				(1)Section
			 headingThe heading for section 1712 of such title is amended to
			 read as follows:
					
						1712.Dental
				care
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 17 of
			 such title is amended—
					(A)by inserting
			 after the item relating to section 1710B the following new item:
						
							
								1710C. Drugs and medications;
				vaccines.
							
							;
				  and
					(B)by striking the
			 item relating to section 1712 and inserting the following new item:
						
							
								1712. Dental
				care.
							
							.
					
